DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Apr. 2021 has been entered.


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“humidification particle guide unit” in claim 1 with the corresponding structure from pages 4-6 and shown in the Figs (particularly Figs 5-9) of:
a double partition wall structure including an inner wall which extends downward along the guide hole, and an outer wall which is formed to be inclined outward from the inner wall and configured to be coupled to the floating body;
an air introduction portion formed as the inner wall of the humidification particle guide unit and the floating body are spaced apart from each other at a predetermined gap, and the air pressurizing portion and the guide hole in communication with each other through the air introduction portion;
a recessed groove portion recessed to have a predetermined size at an end of the inner wall of the humidification particle guide unit, and the recessed groove portion formed at a position facing the blower fan; and
a cleaning groove portion provided in an inner circumferential surface where the inner wall and the outer wall of the humidification particle guide unit abut each other, and the cleaning groove portion recessed to be more gradual than the inclination of the outer wall; a gripping groove portion provided in an outer circumferential surface where the inner wall and the outer wall of the humidification particle guide unit abut each other, and the gripping groove portion recessed at a side opposite to the cleaning groove portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-11 are allowed.
Regarding claim 1, the closest prior art is US 3,901,443, US 2014/0326802, and US 2015/0323204.

‘802 teaches a humidifier with a humidification particle guide unit with a double partition wall structure including an outer wall which is formed to be inclined outward. ‘802 does not teach the humidification particle guide unit as claimed such as the recessed groove portion and cleaning groove portion.
‘204 teaches a humidifier with a humidification particle guide unit with a double partition wall structure and a recessed groove portion. ‘802 does not teach the humidification particle guide unit as claimed such as the air introduction portion and cleaning groove portion.
No prior art, alone or in combination teaches all the limitations of claim 1.
Claims 2-11 depend upon claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776